Exhibit 10.1

 

AS ADOPTED

BY THE BOARD OF DIRECTORS OF

PZENA INVESTMENT MANAGEMENT, INC.

ON JULY 21, 2009

 

PZENA INVESTMENT MANAGEMENT, INC.

NON-EMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN

 

SECTION 1.      PURPOSE; BACKGROUND.  This plan shall be known as the Pzena
Investment Management, Inc. Nonemployee Director Deferred Compensation Plan and
is herein referred to as the “Plan.”  The Plan is an “unfunded” deferred
compensation arrangement designed to attract and retain individuals to serve as
Nonemployee Directors of Pzena Investment Management, Inc. (the “Company”) by
allowing such individuals to defer payment of all or a portion of their director
fees into deferred stock units, the value of which is based on the value of
shares of Stock (as defined below).

 

SECTION 2.      DEFINITIONS.  The following definitions shall apply in
interpreting the Plan:

 

2.1                                 “Account” shall mean a Participant’s book
account established by the Company under the Plan to which Units shall be
allocated with respect to deferred Compensation.

 

2.2                                 “Administrator” shall mean the Compensation
Committee of the Board.

 

2.3                                 “Beneficiary” shall mean such individual or
the trustee or trustees of a trust as may be designated by a Participant
pursuant to such Participant’s deferral election.

 

2.4                                 “Board” shall mean the Board of Directors of
the Company.

 

2.5                                 “Change in Control” (1) shall have the
meaning ascribed to such term in the Equity Plan or (2) if the Equity Plan does
not include such a definition, “Change in Control” shall mean an event
constituting a change in the ownership or effective control of a corporation, or
a change in the ownership of a substantial portion of the assets of a
corporation, in either case, within the meaning of Section 409A of the Code.

 

--------------------------------------------------------------------------------


 

2.6                                 “Code” shall mean the Internal Revenue Code
of 1986, as amended, and all regulations promulgated thereunder, both as amended
from time to time.

 

2.7                                 “Company” shall mean Pzena Investment
Management, Inc., a Delaware corporation.

 

2.8                                 “Compensation” shall mean all amounts to be
paid to a Nonemployee Director in respect of the individual’s service on the
Board, including annual retainer fees (but excluding any payment or
reimbursement with respect to any expenses arising from the individual’s service
as a member of the Board) that would otherwise be payable in accordance with the
Company’s policies as in effect from time to time.

 

2.9                                 “Equity Plan” shall mean the Company’s 2007
Equity Incentive Plan or any other successor plan or similar,
stockholder-approved Company plan providing for the grant of awards relating to
the value of the Company’s Stock.

 

2.10                           “Fair Market Value” of a share of Stock shall
have the meaning ascribed to such term in the Equity Plan under which Units are
being issued for purposes of the Plan.

 

2.11                           “Nonemployee Director” shall mean a member of the
Board who is not an employee of the Company.

 

2.12                           “Participant” shall mean a Nonemployee Director
who makes a deferral of Compensation under the terms of the Plan.

 

2.13                           “Plan Year” shall mean the calendar year
commencing on January 1.

 

2.14                           “Separation from Service” shall mean the
termination of a Participant’s service with the Company, within the meaning of
Section 409A(a)(2)(A)(i) of the Code.

 

2.15                           “Stock” shall mean the Class A common stock of
the Company, par value $0.01 per share.

 

2.16                           “Unforeseeable Emergency” shall have the meaning
ascribed to such term under Section 409A(a)(2)(B)(ii) of the Code.

 

2

--------------------------------------------------------------------------------


 

2.17                           “Unit” shall mean a stock unit allocated to a
Participant’s Account, which shall at all times be equal in value to the Fair
Market Value of one share of Stock and which shall be issuable under the Equity
Plan.

 

SECTION 3.      PARTICIPATION.

 

3.1                                 General.  Any Nonemployee Director may elect
to have all or part of the Compensation otherwise payable to the director
deferred and paid at the time and in the manner prescribed herein.

 

3.2                                 Deferrals of Compensation.  A Nonemployee
Director wishing to participate in the Plan shall make deferrals of Compensation
no later than December 31 of the Plan Year immediately preceding the Plan Year
in respect of which such Compensation may be earned.  Deferrals may be
denominated in an aggregate dollar amount or as a percentage of Compensation and
shall be allocated to the Account.  Notwithstanding the foregoing, the
Administrator may allow a Nonemployee Director whose service on the Board begins
during any Plan Year to make a deferral election prior to or within 30 days
after the commencement of such Nonemployee Director’s service on the Board with
respect to Compensation to be earned following the date on which such election
is made.

 

3.3                                 Election to Defer to be Made Annually. 
Elections to defer Compensation under the Plan shall be made on a Plan
Year-to-Plan Year basis.   The amount accumulated under the Plan prior to a
Participant’s decision not to defer Compensation with respect to any Plan Year
will continue to be subject to the provisions of the Plan.

 

3.4                                 Timing of Distribution.  Distributions under
the Plan shall be made in a single distribution of shares of Stock at such time
as elected by the Participant at the time such deferral was elected.  At the
time the deferral election is made, a Nonemployee Director may elect to receive
such Participant’s Account upon the earlier to occur of:

 

(a)                      the date of the Participant’s death;

 

(b)                     the date the Participant becomes Disabled (as defined in
Section 409A(a)(2)(C) of the Code);

 

(c)                      the date of the Participant’s Separation from Service
with the Company for any reason other than death;

 

3

--------------------------------------------------------------------------------


 

(d)                     a date specified by the Participant, provided that the
date is not less than five years following the end of the calendar year to which
the deferral relates.

 

3.5                                 No Further Deferrals Following Separation
from Service.  Notwithstanding any other provision of the Plan to the contrary,
in the event of a Separation from Service during any Plan Year, no Compensation
as yet unpaid with respect to such Plan Year (or any future Plan Year) may be
deferred under the Plan.

 

SECTION 4.      METHOD OF DEFERRAL OF COMPENSATION.

 

4.1                                 The Company shall establish a separate
Account on its books in the name of each Participant.  There shall be allocated
to each Participant’s Account all deferred Compensation at such times and in
such amounts as such Compensation would have been available to the Participant
had the Participant not deferred the receipt of such Compensation pursuant to
Section 3.

 

4.2                                 Compensation deferred under the Plan shall
be deferred in the form of Units equal to the number of shares of Stock
hypothetically purchased with deferred Compensation.  Compensation deferred
under the Plan for any Plan Year shall be recorded on the first day of the Plan
Year, subject to forfeiture as set forth in Section 4.3.  The number of Units to
be recorded with respect to each amount of deferred Compensation allocated to
the Account shall be equal to (i) in the case of Compensation that otherwise
would have been paid in cash, the quotient obtained by dividing the amount of
deferred cash by the Fair Market Value of one share of Stock on the first day of
the Plan Year with respect to which the deferred Compensation relates and
(ii) in the case of Compensation that otherwise would have been paid in shares
of Stock, the number of shares of Stock that would have been issued to the
Participant during such Plan Year absent deferral under the Plan.  The
Administrator’s determination of the value of a Unit shall be binding on the
Company and its successors, the Participants and their Beneficiaries.

 

4.3                                 Forfeiture of Recently Deferred Amounts.  In
the event of a Separation from Service, any amount deferred under the Plan with
respect to the calendar quarter in which occurs the effective date of such
Separation from Service and with respect to the remainder of the applicable Plan
Year (including any dividend equivalents credited thereto) shall be immediately

 

4

--------------------------------------------------------------------------------


 

cancelled and forfeited.  On the last  day of each calendar quarter, amounts
deferred under Section 4.2 on the first day of the applicable Plan Year shall
become nonforfeitable and shall be distributed in accordance with the terms of
the Plan.

 

Accordingly, in the event of Separation from Service:  (i) before March 31 of a
Plan Year, 100% of the Units recorded on the first day of such Plan Year shall
be cancelled and forfeited; (ii) on or after March 31 but before June 30 of a
Plan Year, 75% of the Units recorded on the first day of such Plan Year shall be
cancelled and forfeited; (iii) on or after June 30 but before September 30 of a
Plan Year, 50% of the Units recorded on the first day of such Plan Year shall be
cancelled and forfeited; and (iv) on or after September 30 but before
December 31, of a Plan Year, 25% of the units recorded on the first day of such
Plan Year shall be cancelled and forfeited.

 

4.4                                 Additional Units shall be credited to a
Participant’s account as of each date (a “Dividend Date”) on which cash
dividends and/or special dividends and distributions are paid with respect to
Stock, provided that at least one Unit is credited to such Participant’s account
as of the record date for such dividend or distribution.  The number of Units to
be credited to a Participant’s account under the Plan as of any Dividend Date
shall equal the quotient obtained by dividing (1) the product of (a) the number
of the Units credited to such account on the record date for such dividend or
distribution and (b) the per share dividend (or distribution value) payable on
such Dividend Date by (2) the Fair Market Value of a share of Stock as of such
Dividend Date.

 

4.5                                 Modification of Prior Deferral.  Once an
election to defer Compensation has become irrevocable, a Participant may, with
the prior consent of the Administrator, modify the time and form of payment of
an amount previously deferred under the Plan (such modification, a “Subsequent
Change”), subject to the following conditions:  (1) such Subsequent Change shall
not take effect until as least 12 months after the date on which the Subsequent
Change is made; (2) except with respect to a Subsequent Change relating to the
form of distribution to be made upon the Participant’s death or Disability, the
payment must be deferred for an additional period of not less than five years
from the date such payment would otherwise have been paid; and (3) a Subsequent
Change made with respect to payments elected under Section 3.4(e) (upon a
specified date or dates) must be made not less than 12 months before the date
the payment

 

5

--------------------------------------------------------------------------------


 

is scheduled to be made.

 

SECTION 5.      DISTRIBUTION OF DEFERRED COMPENSATION.

 

5.1                                 The Company shall pay to the Participant (or
the Participant’s Beneficiary or estate, as applicable) the nonforfeitable
balance credited to such Participant’s Account in a single distribution of
shares on the first date of the calendar month following the date or event
specified for such distribution by the Participant.  Distributions shall be made
in the form of shares of Stock.

 

5.2                                 Notwithstanding any other provision of the
Plan to the contrary, the Administrator in its sole discretion may at any time
authorize the distribution of shares of Stock of part or all of the
Participant’s Account to such Participant prior to the time such amount would
otherwise be payable pursuant to the provisions of the Plan, in any case where
the Administrator determines that the Participant has proved an Unforeseeable
Emergency.  The value of any shares of Stock distributed under this section
shall not exceed the amount necessary to satisfy such Unforeseeable Emergency
plus the value of any shares of Stock to pay taxes reasonably anticipated as a
result of the distribution, after taking into account the extent to which the
Unforeseeable Emergency is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
several financial hardship) as specified in Section 409A(a)(2)(B)(ii)(II) of the
Code.  The determination of the Administrator shall be final, conclusive and
binding upon all persons affected thereby.

 

5.3                                 Change in Control.  Notwithstanding anything
in the Plan to the contrary, each participant’s Account shall be distributed in
shares of Stock, immediately prior to a Change in Control, subject to the actual
occurrence of the Change in Control, provided that the event constituting such
Change in Control constitutes a change in the ownership or effective control of
a corporation, or a change in the ownership of a substantial portion of the
assets of a corporation, in either case, within the meaning of Section 409A of
the Code.

 

5.4                                 Notwithstanding anything in the Plan to the
contrary, to the extent necessary to avoid the application of an accelerated or
additional tax under Section 409A of the Code, amounts that would otherwise be
payable

 

6

--------------------------------------------------------------------------------


 

pursuant to the Plan during the six-month period immediately following the
Participant’s Separation from Service shall instead be paid on the first
business day after the date that is six months following the Participant’s
Separation from Service (or upon the Participant’s death, if earlier).

 

SECTION 6.      ADMINISTRATION.

 

6.1                                 The Plan shall be administered by the
Administrator.  The Administrator may delegate such duties as it determines in
its discretion to be necessary or desirable for the administration of the Plan.

 

6.2                                 All determinations made by the Administrator
with respect to the Plan shall be conclusive and binding on the Company and its
successors, the Participants and their Beneficiaries.  Neither the Company, the
Administrator, the Fund nor any officer or employee thereof shall be liable to
any person for any action taken or omitted in connection with the interpretation
and administration of this Plan unless attributable to its or his own willful
misconduct or lack of good faith.

 

6.3                                 The Company intends the following with
respect to this Plan:  (1) that Participants will not recognize gross income as
a result of participation in the Plan unless and until and then only to the
extent that distributions are received; (2) that the Plan shall be an “unfunded”
plan for purposes of the Employee Retirement Income Security Act of 1974, as
amended, and (3) the design and administration of the Plan should comply with
the requirements of Section 409A of the Code.  Notwithstanding the foregoing, no
Nonemployee Director, Participant, former Participant, Beneficiary or any other
person shall have any recourse against the Company, the Administrator or any of
their affiliates, employees, agents, successors, assigns or other
representatives if any of those conditions are determined not to be satisfied.

 

SECTION 7.      GENERAL PROVISIONS.

 

7.1                                 The number of Units allocated to Accounts
shall be adjusted by the Administrator, as it deems appropriate, in the event
that the Administrator shall determine that any dividend or other distribution
(whether in the form of cash, Stock, or other property), recapitalization, stock
split, reverse split, reorganization, merger, consolidation, spin-off,
combination, repurchase, or share exchange, or other similar corporate
transaction or event, affects the Units such that an adjustment is appropriate
in order to

 

7

--------------------------------------------------------------------------------


 

prevent dilution or enlargement of the rights of Participants under the Plan.

 

7.2                                 The right of any Participant to receive
future distributions under the Plan shall be an unsecured claim against the
general assets of the Company.

 

7.3                                 Notwithstanding any provision of the Plan to
the contrary, no provision in the Plan shall create or be construed to create
any claim, right or cause of action against either the Company or any of its
subsidiaries or affiliates arising from any diminution in the value of the Units
in connection with the deemed investments in Stock through the Accounts.

 

7.4                                 A Participant may change the Participant’s
Beneficiary at any time by notifying the Administrator in such form as the
Administrator shall from time to time designate.

 

7.5                                 No Participant or Beneficiary shall have any
power to commute, encumber, sell, or otherwise dispose of the rights provided
herein, and such rights shall be non-assignable and non-transferable.

 

SECTION 8.      EFFECTIVE DATE OF THE PLAN; TERMINATION AND AMENDMENT OF THE
PLAN.

 

8.1                                 The Plan shall be effective as of July 21,
2009, the date it was adopted by the Company.  The Plan shall remain in effect
until such time as it is terminated by the Company in accordance with the terms
of the Plan and applicable law.

 

8.2                                 No Participant nor the Administrator shall
have the power to terminate the Plan except as provided in Section 409A of the
Code.  Upon termination of the Plan, all Accounts shall be paid in shares of
Stock to each Participant or, if applicable, such Participant’s Beneficiary or
estate.  The Company shall use its commercially reasonable best efforts to
comply with the provisions of Section 409A of the Code with respect to
termination of the Plan in order to ensure that amounts payable in connection
with termination of the Plan shall not be subject to tax under Section 409A of
the Code.

 

8.3                                 The Plan may be amended from time to time by
the Administrator, provided that no amendment of the Plan shall have a material
adverse effect on any Participant’s Account under the Plan without the prior
written consent of such Participant.

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A
Deferral Form

 

Pzena Investment Management, Inc.

120 West 45th Street

New York, New York  10036

 

Attention:  [                  ]

 

Dear Sir or Madam:

 

Pursuant to the provisions of Section 3 of the Pzena Investment Management, Inc.
Nonemployee Director Deferred Compensation Plan (hereinafter called the “Plan”),
I hereby irrevocably make a deferral with respect to the following percentage of
Compensation, which amount will be deferred in the manner provided in the Plan:

 

Total Amount to be Deferred

 

Annual Retainer:

               %

 

This direction shall be effective for the Plan Year [        ] only.

 

I specifically and irrevocably designate that the amounts due me from my Account
under the Plan shall be distributed to me, as specified in Section 5 of the
Plan, upon the earlier to occur of:

 

·                  the date of my death;

·                  the date I become Disabled;

·                  my separation from service with the Company other than by
reason of my death;

·                                   (no less than 5) years following the end of
the calendar year to which this deferral relates (for example, under a 5-year
deferral, a deferral made on 12/31/09 with respect to the year 2010 would end on
12/31/15)(1)

 

--------------------------------------------------------------------------------

(1)                              A date need not be specified in order to
participate in the Plan.  Participants who do not specify a date will be paid
their deferred compensation on the earliest to occur of the three events listed
above, subject to the terms of the Plan.

 

--------------------------------------------------------------------------------


 

I acknowledge and agree that my Account will be paid to me (or my Beneficiary,
if applicable) on the first day of the calendar month following the month in
which occurs the first date or event specified above.  I understand and agree
that all distributions from my Account shall be made in the form of  shares of
Stock.

 

I hereby relinquish and release any and all rights to receive payment of the
deferred amounts except in accordance with the Plan.

 

(continued on next page)

 

--------------------------------------------------------------------------------


 

In the event that I should die while I am serving on the Board as a Nonemployee
Director, I hereby direct that, pursuant to Section 5 thereof, all amounts
distributable to me under the Plan be distributed as follows:

 

In a single distribution of shares of Stock to

 

 

 

 

 

(Insert Name of Beneficiary)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(If more than one Beneficiary is named,

 

 

indicate percentages to be paid to each Beneficiary)

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

[PARTICIPANT NAME]

 

 

 

 

 

 

 

--------------------------------------------------------------------------------